Exhibit 10.1







UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220




May 15, 2013




Ladies and Gentlemen:




Reference is made to that certain letter agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of January 30, 2009, between the United States Department of the Treasury
(the “Investor”) and the company set forth on Schedule A hereto (the “Company”).
Further reference is made to (i) that certain letter agreement (the “Repurchase
Letter Agreement”), dated as of June 13, 2012, pursuant to which the Company
repurchased a portion of the Investor’s Preferred Share investment in the
Company (the “Preferred Share Repurchase”) and (ii) that certain placement
agency agreement (the “Placement Agency Agreement”), dated as of April 15, 2013,
pursuant to which the Investor sold its remaining Preferred Share investment in
the Company (the “Preferred Share Resale” and together with the Preferred Share
Repurchase, the “Preferred Share Repurchase and Resale”). Capitalized terms used
but not defined herein shall have the meanings assigned to them in the
Securities Purchase Agreement.




The Investor completed the Preferred Share Repurchase and Resale of all of the
Preferred Shares issued to the Investor pursuant to the Repurchase Letter
Agreement and the Placement Agency Agreement on the dates set forth on Schedule
A hereto. Following the closing of the Preferred Share Resale on April 29, 2013,
the Company, in accordance with the Securities Purchase Agreement, delivered to
the Investor a notice of intent to repurchase the Warrant (the “Warrant
Repurchase Notice”) dated as of the date set forth on Schedule A hereto. In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:




(a)     The Company hereby acknowledges receipt from the Investor of the
Warrant; and




(b)     The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.




This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.




This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 




[Remainder of this page intentionally left blank]

 

 

 
 

--------------------------------------------------------------------------------

 

 


In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

  UNITED STATES DEPARTMENT OF THE TREASURY             By: /s/ Timothy G. Massad
    Name: Timothy G. Massad     Title: Assistant Secretary for Financial
Stability          

GUARANTY FEDERAL BANCSHARES, INC.

By:  /s/ Shaun A. Burke

Name: Shaun A. Burke

Title: President and Chief Executive Officer







[UST 422: Cross Receipt for May 15, 2013

Warrant Repurchase by Guaranty Federal Bancshares, Inc.]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 



Company Information:

 

 

 

 

 

Name of the Company:

 

Guaranty Federal

Bancshares, Inc.

 

 

 

Corporate or other organizational form of the Company:

 

Corporation

 

 

 

Jurisdiction of organization of the Company:

 

Delaware

 

 

 

Information related to the Preferred Share Repurchase:

 

 

Date of Treasury’s sale of 5,000 shares

of the Preferred Shares pursuant to the

Repurchase Letter Agreement:

 

June 13, 2012

Information related to the Preferred Share Resale:

Date of Treasury’s sale of 12,000 shares

of the Preferred Shares pursuant to the

Placement Agency Agreement:

April 29, 2013

Terms of the Warrant Repurchase:

Date of Warrant Repurchase Notice: May 8, 2013 Aggregate purchase price for the
Warrant: $2,003,250.00



 

Investor wire information for payment of purchase price for the Warrant:

ABA Number: 021000018

Bank: The Bank of New York Mellon

Account Name: BETA EESA Preferred Account

Account Number: GLA/111567

 